USCA4 Appeal: 22-1481      Doc: 5        Filed: 10/17/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1481


        RASHAD MUHAMMAD,

                            Plaintiff - Appellant,

                     v.

        NANCY P. MUHAMMAD, a/k/a Nancy Petticolas,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:21-cv-00198-RBS-RJK)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Rashad Muhammad, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1481         Doc: 5      Filed: 10/17/2022      Pg: 2 of 2




        PER CURIAM:

               Rashad Muhammad appeals the district court’s order dismissing his civil action with

        prejudice under 28 U.S.C. § 1915(e)(2). On appeal, we confine our review to the issues

        raised in the informal brief. See 4th Cir. R. 34(b). Because Muhammad’s informal brief

        does not challenge the basis for the district court’s disposition, he has forfeited appellate

        review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

        (“The informal brief is an important document; under Fourth Circuit rules, our review is

        limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

        judgment. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2